Dodge, J.
Orders striking out parts of pleadings were in some cases held appealable under subd. 4, sec. 3069, R. S. 1878, as involving “the merits of the action or some part thereof.” Freeman v. Engelmann T. Co. 36 Wis. 571; Carpenter v. Reynolds, 58 Wis. 666, 17 N. W. 300; Dewald v. Dewald, 89 Wis. 353, 62 N. W. 175. That subdivision was eliminated by ch. 212, Laws of 1895. Adamson v. Raymer. 94 Wis. 243, 250, 68 N. W. 1000. Since then no statute is claimed to confer appealability upon such orders, except, perhaps, subd. 1, sec. 3069, Stats. 1898. That, however, can-mot be effective, for the order, much as it may affect a substantial right, in no wise determines the action, nor prevents a judgment from which an appeal might be taken. Flannigan v. Lindgren, 102 Wis. 445, 100 N. W. 818. No statute authorizing the present appeal, we are without jurisdiction-to entertain it.
By the Gourt. — Appeal dismissed.